                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE
                                       NASHVILLE DIVISION

  In re:                                                   )
                                                           )           Chapter 11
  Curae Health, Inc., et al.     1
                                                           )           Case No. 18-05665
                                                           )
  1721 Midpark Road, Suite B200                            )           Judge Walker
  Knoxville, TN 37921                                      )
                             Debtors.                      )           Jointly Administered

       INTERIM ORDER ON DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN
      ORDER AUTHORIZING DEBTORS TO: (I)(A) SHUT DOWN THE CLARKSDALE
           HOSPITAL; (B) REJECT UNEXPIRED LEASES AND CONTRACTS OF
            CLARKSDALE; AND (C) RECEIVE RELATED RELIEF; OR, IN THE
         ALTERNATIVE, (II)(A) TRANSFER OPERATIONS OF THE CLARKSDALE
      HOSPITAL TO A NEW OPERATOR FREE AND CLEAR OF ANY LIENS, CLAIMS,
           OR ENCUMBRANCES PURSUANT TO AN OPERATIONS TRANSFER
      AGREEMENT TO BE FILED WITH THE COURT; (B) ASSUME AND ASSIGN THE
      COAHOMA COUNTY LEASE AND CERTAIN OTHER UNEXPIRED LEASES AND
                CONTRACTS REQUESTED BY THE NEW OPERATOR;
                         AND (C) RECEIVE RELATED RELIEF

             Upon the motion (the “Motion”)2 of the debtors and debtors in possession (the

  “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) for entry of an

  order, pursuant to sections 105(a), 363, and 365 of title 11 of the United States Code (the

  “Bankruptcy Code”), rules 2002 and 6006 of the Federal Rules of Bankruptcy Procedure (the

  “Bankruptcy Rules”), and rule 9075-1 of the Local Rules of the Bankruptcy Court for the

  Middle District of Tennessee (the “Local Rules”) authorizing, but not directing, the Debtors to:

  (I)(A) shut down the Clarksdale Hospital (as defined below); (B) reject unexpired leases and

  contracts of Clarksdale; and (C) receive necessary related relief; or, in the alternative, (II)(A)

  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640); Batesville Regional Medical
  Center, Inc. (7929); and Clarksdale Regional Medical Center, Inc. (4755); Amory Regional Physicians, LLC (5044);
  Batesville Regional Physicians, LLC (4952); Clarksdale Regional Physicians, LLC (5311).
  2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



  65804400.7




Case 3:18-bk-05665              Doc 381       Filed 11/01/18 Entered 11/01/18 12:43:24                         Desc Main
                                             Document      Page 1 of 9
  transfer the operations of the Clarksdale Hospital to a new operator free and clear of all liens,

  claims, and encumbrances; (B) assume and assign the Coahoma County Lease and certain other

  unexpired leases and contracts of Clarksdale requested by the new operator; and (C) receive

  necessary related relief (Docket No. 314), all as more fully set forth in the Motion; and upon the

  record of the hearing held on the Motion on October 23, 2018 (the “Hearing”); and this Court

  having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

  having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

  being able to issue a final order consistent with Article III of the United States Constitution; and

  this Court having found that venue of this proceeding and the Motion in this District is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion having been given pursuant to

  Local Rule 9075-1; and it appearing that no other or further notice of the Motion is required; and

  this Court having found that the relief requested by the Motion is in the best interests of the

  Debtors’ estates, their creditors, and other parties in interest; and after due deliberation thereon;

  and sufficient cause appearing therefor, it is hereby

           ORDERED, ADJUDGED, AND DECREED THAT:

           1.    The Motion is GRANTED on an interim basis as set forth below.

           2.    Due to the Debtors’ defaults on the lease for the Clarksdale Hospital and the

  Debtors’ anticipatory repudiation of the obligations of the Clarksdale Hospital lease by their

  proposed closure of the Clarksdale Hospital, Coahoma County, Mississippi (the “County”), as

  alleged by the County, the County has elected to cure certain defaults as allowed by its Lease

  Agreement with the Debtors in order to resume operations of the Clarksdale Hospital and keep it

  open and operating for the benefit of the residents of the County and the employees of the

  Clarksdale Hospital.



                                                   2
  65804400.7




Case 3:18-bk-05665        Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24               Desc Main
                                     Document      Page 2 of 9
           3.     At the Hearing, counsel to the Debtors and counsel to the County announced that

  the Debtors and the County had reached an agreement pursuant to which Clarksdale Hospital can

  remain open with certain financial support of the County while the County and Debtors work

  toward a transition of operations of Clarksdale Hospital to the County or to a third-party operator

  selected by the County.

           4.     The agreement announced by the Debtors and County at the Hearing contains two

  options pursuant to which the County, subject to approval of the Coahoma County Board of

  Supervisors (which has since been obtained) and in compliance with applicable law, will provide

  financial support to maintain the operations of Clarksdale Hospital until a transfer of operations

  is fully and finally effectuated.

           5.     Under the first option (the “IMA Option”), on or before 12:01 a.m. on November

  5, 2018 (the “Effective Time”), the County, or a designated third-party operator approved by the

  County (“Third Party”), and the Debtors will enter into an Interim Management Agreement (the

  “IMA”) pursuant to which the County or a Third Party: (1) will take over management

  responsibility for Clarksdale Hospital as of the Effective Time on an as is / where is basis,

  without any representations or warranties, without any indemnification obligations by the

  Debtors or their estates to the County or a Third Party, and without any remuneration of the

  County or Third Party by the Debtors or their estates, however, the County or Third Party

  expressly does not assume any liabilities or obligations of the Debtors or their estates created by

  the actions or inactions of the Debtors prior to the Effective Time, and (2) upon the Effective

  Time, will become financially responsible for all profits, losses, obligations, liabilities, and

  amounts due to third parties, suppliers, and vendors of Clarksdale Hospital arising after the

  Effective Time, including, without limitation, all payroll (including all applicable payroll taxes)



                                                  3
  65804400.7




Case 3:18-bk-05665         Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24            Desc Main
                                      Document      Page 3 of 9
  and benefits owed to the employees and staff of Clarksdale Regional Medical Center, Inc. (the

  “Payroll Obligations”) and all other expenditures of any kind or nature incurred in connection

  with or attributable to the operations of Clarksdale Hospital.

           6.    Under the IMA Option, as of the Effective Time, the County or a Third Party, if

  applicable, will own and take possession of all receivables generated through the operations of

  Clarksdale Hospital arising after the Effective Time. The form of IMA to be executed under the

  IMA Option and all ancillary documents to be executed in connection therewith shall in all

  respects be acceptable to the Debtors, the County and Third Party, if applicable, the Committee,

  MidCap, the United States Trustee, and ServisFirst Bank and shall be filed with the Court within

  two (2) business days after its execution by the Debtors and the County or Third Party. From

  and after the Effective Time, neither the Debtors nor their estates shall be responsible for any

  claims, obligations, amounts or liabilities of any kind or nature relating to or arising from the

  post-Effective Time operations of Clarksdale Hospital (collectively, “Post-Effective Time

  Liabilities”); provided however, the Debtors shall remain obligated for any claims, obligations,

  amount or liabilities of any kind or nature relating to or arising from the period prior to the

  Effective Time, even if such claims, obligations, amount or liabilities are asserted post-Effective

  Time.

           7.    Except as provided herein, nothing in this Order will constitute a waiver of

  County’s rights under the Lease Agreement, or be construed as a termination of the Lease

  Agreement.      The County specifically reserves all rights and remedies as to obligors or

  guarantors under the Lease Agreement other than the Debtors except for any possible lease

  rejection claim. To the extent any Post-Effective Time Liabilities are asserted against the

  Debtors or their estates, the County or Third Party, if applicable, shall promptly pay or reimburse



                                                   4
  65804400.7




Case 3:18-bk-05665        Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24             Desc Main
                                     Document      Page 4 of 9
  the Debtors’ estates for payment of any funds in connection with any and all such Post-Effective

  Time Liabilities and operations. Subject to their fiduciary duties and available resources, the

  Debtors will cooperate in a commercially reasonable manner with the County and/or Third Party

  and their agents to effect an orderly transition, including but not limited to the assumption and

  assignment of all provider agreements with federal and state agencies and private payors subject

  to the Bankruptcy Code and the terms and conditions of this Order.

           8.    Under the second option (the “Interim Payroll Option”), in the event the County

  or a Third Party is not prepared to enter into and execute an IMA with the Debtors on or before

  the Effective Time, the County shall pay in advance, without any right of repayment,

  recoupment, setoff or other recourse of any kind against the Debtors or their estates, all Payroll

  Obligations, estimated at approximately $1,250,000 per bi-weekly pay period, accruing after the

  Effective Time for the period of November 5 to November 19, 2018. If, by November 19, 2018,

  the County is still not prepared to enter into and execute an IMA with the Debtors, then the

  County shall pay all Payroll Obligations for the period of November 20 to December 4, 2018 in

  order to further extend the deadline to enter into an IMA. The County shall pay the Payroll

  Obligations relating to the two-week period beginning on November 5, 2018 and ending on

  November 19, 2018, on or before November 5, 2018. The County will continue to fund to the

  Debtors in advance all Payroll Obligations on a bi-weekly basis for all Payroll Obligations that

  accrue until such time as the County, or a Third Party, and Debtors enter into the IMA or the

  OTA (defined below). In the event the County determines that the County or Third Party

  ultimately cannot enter into the IMA or the OTA, the County: (a) shall so notify the Debtors;

  (b) shall fund a final, additional two week payroll to provide the Debtors with sufficient time to

  shut down operations of the Clarksdale Hospital; and (c) shall not oppose the shut down of



                                                  5
  65804400.7




Case 3:18-bk-05665       Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24             Desc Main
                                    Document      Page 5 of 9
  Clarksdale Hospital. All such payments shall be made directly into the Debtors’ Payroll Account

  to be used to fund only the Payroll Obligations in the actual amounts incurred and shall not be

  used for any other purpose.

           9.    The Debtors and the County shall, within fifteen (15) days after the end of each

  payroll period, reconcile the actual Payroll Obligations such that the County only pays the actual

  Payroll Obligations. Under the Interim Payroll Option, the Debtors, subject to the Interim Order

  (I) Authorizing The Debtors To (A) Obtain Postpetition Secured Financing And (B) Utilize Cash

  Collateral, (II) Granting Liens And Superpriority Administrative Expense Status, (III) Granting

  Adequate Protection, (IV) Modifying The Automatic Stay and (V) Scheduling a Final Hearing

  entered in these cases on August 29, 2018 (Dkt. 60) (the “Interim DIP Order”), will continue to

  own and possess all receivables generated through the operations of Clarksdale Hospital until

  such time as the County and Debtors enter into the IMA or the OTA.

           10.   At such time as the County or a Third Party is ready to assume full operation of

  Clarksdale Hospital, the parties shall enter into an Operations Transfer Agreement (the “OTA”)

  on an as is / where is basis, without any representations or warranties, and without any

  indemnification obligations by the Debtors or their estates to the County or a Third Party,

  however, that except as provided herein, the County or a Third Party shall not be obligated to

  assume any liabilities or obligations created by the actions or inactions of the Debtors prior to the

  earlier of the effective date of the IMA or the effective date of the OTA. The form of the OTA

  and all ancillary documents to be executed in connection therewith shall in all respects be

  acceptable to the Debtors, the County, a Third Party, if applicable, the Committee, MidCap, and

  ServisFirst Bank and shall be filed with the Court within two (2) business days after its




                                                   6
  65804400.7




Case 3:18-bk-05665        Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24               Desc Main
                                     Document      Page 6 of 9
  execution. The execution of the OTA shall not limit, alter or otherwise modify the treatment of

  Post-Effective Time Liabilities set forth herein.

           11.   The County or a Third Party, if applicable, shall be solely responsible for the

  provision of adequate assurance of future performance and payment of any cure amounts in

  connection with the assumption and assignment of any executory contracts and provider

  agreements to the County or a Third Party in connection with the OTA, and shall have no

  responsibility to cure or otherwise pay any rejected executory contracts or rejected provider

  agreements. The County or a Third Party, if applicable, shall have the sole discretion to decide

  which executory contracts and provider agreements, if any, shall be assumed and assigned in

  connection with the OTA in accordance with the Bankruptcy Code and subject to Bankruptcy

  Court approval. The Debtors shall file a notice listing executory contracts proposed to be

  assumed and assigned by the Debtors to the County or a Third Party and proposed cure amounts

  within five (5) business days after the execution of the OTA and set a deadline fourteen days

  thereafter for any objections to the proposed assumption and assignment of such executory

  contracts. If any timely objections to the proposed assumption and assignment of executory

  contracts have been filed, the Court shall schedule a hearing to determine whether the

  assumption and assignment should be authorized and the applicable cure amount.

           12.   Notwithstanding anything herein to the contrary, all executory contracts not

  previously rejected by the Debtors shall remain obligations of the Debtors under either the IMA

  Option and/or the Interim Payroll Option until such time that such executory contracts are

  rejected or assumed and assigned in accordance with the provisions of Paragraph 11 of this

  Order. For the avoidance of doubt, the rights of all executory contract counterparties, including

  all rights to assert any cure and/or rejection damage amounts, are expressly preserved hereunder.



                                                      7
  65804400.7




Case 3:18-bk-05665        Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24            Desc Main
                                     Document      Page 7 of 9
           13.   Subject to further order of the Court, all tangible personal property owned by the

  Debtors and located at the Clarksdale Hospital will be transferred to the County free and clear of

  all liens, claims and encumbrances for such consideration and on such terms that are agreeable to

  the Debtors, the Committee, MidCap and ServisFirst Bank, with all liens, claims and

  encumbrances attaching to the proceeds.

           14.   In the event the County or a Third Party and Debtors fail to enter into an IMA on

  the terms and conditions set forth herein, or the County fails to fund the Payroll Obligations on

  or before the Effective Time, the Debtors are authorized, subject to the direction of the Court at

  the Clarksdale Status Conference (defined below), to commence on November 5, 2018 all

  appropriate actions to ensure an orderly shutdown of the operations of Clarksdale Hospital and

  all appropriate obligations of the Debtors as required by the Court to ensure proper care for the

  patients of the Clarksdale Hospital.

           15.   The Court shall hold a telephonic status conference regarding the status of

  Clarksdale Hospital on November 1, 2018, at 2:00 Central Time.

           16.   The relief set forth herein is entered on an interim basis. Absent further order of

  this Court, this Interim Order shall become a final order at the Effective Time.

           17.   Good cause exists to waive the stay provisions of Bankruptcy Rules 6004(h) and

  the Court hereby waives such provisions.             This Interim Order shall become effective

  immediately upon its entry.

           18.   The Debtors are authorized, but not directed, to take such actions and to execute

  such documents as may be necessary to implement the relief granted by this Order.

           19.   This Court shall retain jurisdiction with respect to all matters arising from or

  related to the implementation and/or interpretation of this Order.



                                                   8
  65804400.7




Case 3:18-bk-05665       Doc 381      Filed 11/01/18 Entered 11/01/18 12:43:24            Desc Main
                                     Document      Page 8 of 9
  This Order Was Signed And Entered Electronically As Indicated At The Top Of The First
  Page


  APPROVED FOR ENTRY:

  POLSINELLI PC

  /s/ Michael Malone
  Michael Malone
  401 Commerce Street, Suite 900
  Nashville, TN 37219
  Telephone: (615) 259-1510
  Facsimile: (615) 259-1573
  mmalone@polsinelli.com

  -and-

  David E. Gordon (Admitted Pro Hac Vice)
  Caryn E. Wang (Admitted Pro Hac Vice)
  1201 West Peachtree Street NW
  Atlanta, Georgia
  Telephone: (404) 253-6000
  Facsimile: (404) 684-6060
  dgordon@polsinelli.com
  cewang@polsinelli.com

  Counsel to the Debtors and
  Debtors in Possession




                                              9
  65804400.7




Case 3:18-bk-05665      Doc 381     Filed 11/01/18 Entered 11/01/18 12:43:24   Desc Main
                                   Document      Page 9 of 9
